DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 9/25/2020 has been entered.  Claim 11 has been canceled.  Claims 1-10 and 12-17 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mikhael (US2006/0226399) in view of Song (US2007/0158618.)  Mikhael discloses a conductive ink or conductive coating for producing a conductive layer comprising conductive flakes dispersed in a binder wherein due to the higher aspect ratio of flakes with respect to powders, conductive layers formed from the conductive inks or coatings provide greater contact among adjacent particles and therefore greater conductivity than is typically achievable by the use of powders, wherein as shown in Fig. 5, the conductive flakes overlap one another (Entire document, particularly Abstract, Paragraphs 0005-0006, 0008, and 0013; Fig. 5.)  Mikhael discloses that the conductive flakes are conductive metal oxides such as indium tin oxide (ITO, i.e. indium-doped tin oxide) or indium zinc oxide (IZO, i.e. indium-doped zinc oxide) produced by sputtering or depositing metal oxide by reaction electron beam onto a release layer coated on a support substrate to form a very thin film of conductive material which is then separated from the support substrate, crushed to break up the metal oxide film into flakes, and then heated or mixed in a solvent to separate the release layer from the flakes, resulting in clear conductive metal oxide flakes that can be dispersed in a binder in varying amounts or wide ranges, wherein a 
Hence, with regards to the claimed invention as recited in instant claims 1, 2, 8-10, and 15, Mikhael discloses a resistance coating (e.g. conductive coating) comprising an electrically insulating matrix, particularly a polymer as in instant claim 2 (e.g. acrylate or polyurethane binder); electrically conductive particles incorporated into the matrix, the electrically conductive particles including a core of metal oxide in platelet form (e.g. conductive bulk/“core” flakes of ITO or IZO reading upon the broadly claimed “particles including a core of metal oxide in platelet form” given that claim 1 does not require the “core” particles to have a separate shell or coating); the electrically conductive particles with a conductivity generated by doping the metal oxide core (e.g. ITO = indium-doped tin oxide, IZO – indium-doped zinc oxide), reading upon the claimed oxide and doping element as recited in instant claims 8-10; in a content to provide the desired conductivity and/or mechanical strength such as 45wt% or about 36wt% as in the example compositions reading upon the content as recited in instant claim 15; and although Mikhael provides a clear teaching that the flakes overlap and are aligned in the binder or coating in the layer plane of the coating as generally shown in Fig. 5, Mikhael does not specifically disclose that “a percolation threshold of the resistance coating is exceeded in two orthogonal directions providing a conductivity of the resistance coating in the two orthogonal directions 
However, as discussed in the prior office action, it is well known in the art that conductive coatings or composites formed from flakes or platelets in a manner that they align to form laminar structures within a resin matrix can produce an anisotropic composite or a composite having 2-D isotropy with the electrical conductivity being greater in all planar directions than in the thickness direction (“third orthogonal direction”) and can be provided such that the in-plane conductivity (two orthogonal directions) is orders of magnitude higher than the thickness direction as evidenced by Song (Paragraph 0070), and although Song discloses the use of expanded graphite as the flakes or platelets, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to recognize that the same or similar anisotropy or 2-D isotropy as disclosed by Song could be obtained in the invention taught by Mikhael based upon the desired conductivity properties for a particular end use of the resistance coating taught by Mikhael, particularly given that both Mikhael and Song provide a clear teaching and/or suggestion that the type of conductive filler(s) and/or flake(s) as well as the content can directly affect the conductivity properties of the coating.  Hence, given that Mikhael discloses an electrically conductive coating comprising an electrically insulating matrix and electrically conductive platelet particles or flakes aligned therein,  particularly comprising indium-doped tin oxide or indium-doped zinc oxide flakes as in the claimed invention in exemplified contents that specifically fall within the claimed range, it would have been obvious to one having ordinary skill in the art to reasonably expect the coating taught by prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  
With regards to instant claims 3-7, Mikhael specifically recites that although the invention is mainly described in terms of ITO and IZO as metal oxides used to manufacture the conductive flakes, other conductive materials suitable for making conductive surfaces may be utilized (Paragraph 0045) including other conducive metal oxides, metals or conductive-material precursors (Paragraphs 0006, 0026; Claims 1 and 7), and given that Mikhael discloses conductive metal oxides in general, one having ordinary skill in the art would have been motivated to utilize any mixture of ITO, IZO and/or known conductive metal oxides for the conductive flakes reading upon and/or suggesting the claimed mixture of at least two metal oxides of claim 3 given that any combination of the recited conductive flakes such as ITO and IZO would have been obvious to one skilled in the art, the claimed (poly)crystalline material of instant claims 4-5 given that the recited conductive metal oxides disclosed and/or suggested by Mikhael include (poly)crystalline materials at least to some extent, and the claimed solid or porous particles of claims 6-7 given the deposition process disclosed by Mikhael to produce the flakes and the absence of any showing of unexpected results with regards to solid versus porous prima facie obviousness to simply substitute one known element for another to obtain predictable results.  With regards to instant claims 13 and 14, it is again noted that Mikhael clearly discloses that the content of conductive flakes in the binder may vary widely with a greater proportion of flakes providing higher conductivity, and given that as discussed in detail above, the teachings of Mikhael in view of Song provides a conductive coating comprising the same conductive flakes aligned within the polymeric binder in the same manner and content as instantly claimed, it would have been obvious to one having ordinary skill in the art to reasonably expect the coating taught by Mikhael to exhibit the same electrical or resistance properties as the claimed resistance coating, and/or one having ordinary skill in the art would have been motivated to determine the optimum conductive metal oxide flakes and content thereof to provide the desired electrical properties for a particular end use of the conductive coating disclosed by Mikhael, and hence the invention as recited in instant claims 13 and 14 would have been obvious over Mikhael in view of Song.
Alternatively, claims 1-10 and 13-15, as well as claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mikhael in view of Song (US2007/0158618), and in further view of further view of Lang (WO214/146802, please refer to US2016/0027549 as an English translation of the WO document, for the below cited sections) and/or Siegel (US2007/0199729) if claim 1 is meant to require that the “core” particles also include a separate “shell” or coating thereon that is different from the polymer matrix.  
The teachings of Mikhael in view of Song are discussed in detail above with regards to the limitations of instant claims 1-10 and 13-15, and although Mikhael discloses electrically conductive ITO or IZO particles that comprise a bulk or “core” metal oxide (tin or zinc oxide, respectively) in platelet or flake form having a conductivity generated by doping with indium, prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie.
Claims 1-10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Isobe (USPN 6,833,088) in view of Klaussner (WO2015/128367, please refer to US2016/0374237, as an English translation of the WO document, for the below cited sections.)  Isobe discloses an electrically conductive coating material for various end uses comprising conductive tin oxide powders coated with an organic metal coupling agent at the surface of the tin oxide particles (Abstract, reading upon the claimed “electrically conductive particles including a core of metal oxide”), particularly a silane coupling agent (Col. 3, lines 3-5, as in instant claim 12); wherein the tin oxide powders may take any shape without particular restriction and selected from spheres, needles, dendrites, plates and the like (Col. 2, lines 24-28, reading upon the claimed “in platelet form” as well as rod and globe particles of instant claim 16); may additionally include oxides of silicon, tungsten, zirconium, aluminum, etc. incorporated into the tin oxide particles to form a solid solution, or carried or coated on the surface of the tin oxide particles for the purpose of improving dispersibility prior to or simultaneously with coating of the coupling agent (reading upon the claimed “at least two metal oxides” of instant claim 3 and/or “an undoped metal oxide” coating of instant claim 12); and preferably, the conductive tin oxide powders contain, in the tin oxide powders, a different element(s) such as antimony, phosphor, fluorine, and tungsten, with antimony being particularly preferred in a preferred amount of 0.5 to 20wt% based on the tin oxide in order to obtain the desired effect (e.g. increased conductivity, reading upon the claimed “electrically conductive particles with a conductivity generated by doping the metal oxide core”) without undesirably coloring the powders (Col. 2, lines 39-50; Examples; Claim 2.)  Isobe discloses that the conductive tin oxide powders, in the form of a dispersion, are mixed with a polymer resin such as an acrylic resin, polyester resin, or those as recited in Col. 4, lines 50-56 (reading upon the broadly claimed 7 to 7.8 x 108 Ω/□ for the spherical particles and 2.3 x 107 to 5.8 x 108 Ω/□ for the needle-like particles (Examples, Table 1; reading upon and/or suggesting the claimed electrical (square) resistance as recited in instant claim 13.)
Hence, with regards to the claimed invention, Isobe generally discloses a resistance coating that may be used “for an electrical machine” comprising an electrically insulating matrix; electrically conductive particles incorporated into the matrix, the electrically conductive particles including a core of metal oxide in platelet form; the electrically conductive particles with a conductivity generated by doping the metal oxide core; and although Isobe discloses that the electrically conductive particles may comprise the same core, doping and coating materials as in the claimed invention, particularly as recited in instant claims 2-3, 8-10 and 12; and may be 
However, Klaussner discloses a similar electrically conductive coating material that is specifically utilized as a corona shielding system for an electrical machine, and comprises electrically conductive filler in a polymeric matrix in a particle mass concentration such that the coating is above the percolation threshold (Paragraph 0019), and the conductive filler particularly comprises both planar plate-like particles and spherical particles (Entire document, particularly Abstract, Paragraphs 0019-0024; as in instant claim 16.)  Klaussner discloses that both the planar particles and the spherical or globular (globe) particles may be produced from a doped metal oxide wherein the general conductivity of such fillers can be set by the doping of the metal oxide, with specific reference to tin oxide that can be doped with a doping element such as preferably antimony, indium and cadmium (Paragraphs 0018 and 0026-0027, as in the teachings of Isobe and the instantly claimed invention.)  Klaussner discloses that it is known in the art that a conductive coating comprising planar platelet-like particles provides a coating having the platelets aligned parallel to the layer plane (e.g. two orthogonal directions) creating conductivity paths by contact of the platelet particles, along which the conductivity is high and the resistance is low; but that in the direction perpendicular to the layer plane (e.g. a third 
Hence, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to provide the silane-coated, antimony-doped tin oxide particles in the conductive coating taught by Isobe as a mixture of both the platelet particles and spherical particles disclosed by Isobe, in an amount and/or ratio based upon the desired conductivity and anisotropic properties for a particular end use as taught by Klaussner, wherein Klaussner discloses that given the presence of the platelet particles which align in the coating as in the claimed invention, the percolation threshold of the coating can be exceeded in two orthogonal directions providing a conductivity of the coating in the two orthogonal directions higher than the third orthogonal direction, and although Klaussner does not specifically recite the prima facie obviousness to combine prior art elements according to known methods to yield predictable results.  With regards to instant claims 4-7 and 17, given the metal oxides disclosed by Isobe and Klaussner for use as the conductive particles, which include crystalline and/or polycrystalline materials as in instant claims 4-5 and 17, wherein the planar or plate particles may include solid and/or porous particles as in instant claims 6-7, the claimed invention as broadly recited in instant claims 4-7 and 17 would have been obvious over the teachings of Isobe in view of Klaussner given that one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize any of the particles disclosed by Isobe and/or Klaussner or combinations thereof, given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success, and/or prima facie.
Claims 1-10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Klaussner (WO2015/128367, please refer to US2016/0374237, as an English translation of the WO document, for the below cited sections) as evidenced by Song (US2007/0158618) and in view of Pfaff (USPN 5,536,447), for generally the reasons recited in the prior office action and restated below.
 As discussed in the prior office action, Klaussner discloses “a corona shielding system for an electric machine, comprising a filler in a polymeric matrix (as in instant claim 2), the filler comprising both planar and spherical/globular (“globe”) particles that are resistant to partial discharges and electrically conductive” (Paragraph 0013), wherein “the electrical conductivity, which is good in the presence of only planar particles in two spatial directions but is very poor in the third, can be adjusted anisotropically in a targeted manner” by adjusting the amount of spherical or globe particles added to the planar platelet-like particles that are known to align during the production process such that the platelet-like particles create conductivity paths in the two spatial or orthogonal directions, along which the conductivity is high, however the conductivity in the perpendicular or third orthogonal direction is quite low (Entire document, particularly Abstract, Paragraphs 0020-0023.)  Klaussner discloses that the platelet-like particles comprise a doped metal oxide, and may comprise a core, preferably a lightweight core or carrier substrate such as mica, silica, alumina or glass platelets, upon which the doped metal oxide is provided as a coating, wherein the metal oxide is selected from tin oxide, zinc oxide, zinc stannate, titanium dioxide, lead oxide or non-oxidic silicon carbide (as in instant claims 3 and 8), that can be doped with preferably antimony, indium or cadmium (as in instant claims 9 and 10) in order to set the conductivity thereof by the doping (Paragraphs 0018 and 0026-0028.)  Klaussner discloses that the particle mass concentration of the particles in the carrier matrix may be chosen such that the corona shielding material is above the percolation threshold, preferably 
However, as discussed in detail in the prior office action, it is well known in the art that conductive coatings or composites formed from flakes or platelets in a manner that they align to form laminar structures within a resin matrix thereby producing an anisotropic composite or a composite having 2-D isotropy with the electrical conductivity being greater in all planar directions than in the thickness direction (“third orthogonal direction”) can be provided such that the in-plane conductivity (two orthogonal directions) is orders of magnitude higher than the thickness direction as evidenced by Song (Paragraph 0070), and although Song discloses the use of expanded graphite as the flakes or platelets, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to recognize that the same or similar anisotropy or 2-D isotropy as disclosed by Song could be obtained in the invention taught by Klaussner based upon the desired conductivity properties for a particular end use of the resistance coating as taught by Klaussner, particularly given that both Klaussner and Song provide a clear teaching and/or suggestion that the type of conductive filler(s) or flake(s) as well as the content can directly affect the conductivity properties of the coating.  
Further, although Klaussner discloses that the electrically conductive particles “may comprise a core” (Paragraph 0014) which is preferably mica, silica flour, alumina or glass platelets (Paragraph 0017) which are then coated with the doped metal oxide (Paragraph 0018), as opposed to a core of doped metal oxide provided as the platelets without the supporting mica, silica, alumina, or glass, as in the claimed invention, it is again noted that Pfaff discloses substrate-free electrically conductive particles containing 90 to 98% by weight of tin oxide and 1 to 10% by weight of at least one doping substance consisting of an oxide of an element from prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to use a known technique to improve similar devices in the same way, thereby rendering the invention as recited in instant claims 1-3, 8-10, 15, and 16 obvious over the teachings of Klaussner, as evidenced by Song, in view of Pfaff.
Further with regards to instant claim 3 as well as claims 4-7 and 17, it is again noted that Klaussner broadly discloses that the doped metal oxide may comprise metal oxides selected from tin oxide (as in instant claim 8), zinc oxide, zinc stannate (as in instant claim 3), titanium oxide, and lead oxide, with the doping element selected from antimony, indium and cadmium (as in instant claims 9-10), wherein the globe particles may also be selected from the same doped metal oxides; while Pfaff specifically disclose tin oxide particles doped with an oxide of an element from main groups III, IV or V such as antimony or indium oxide as discussed above; and given that the selection of any of the recited metal oxides and recited doping elements, and any combinations thereof, which include crystalline and/or polycrystalline materials as in instant claims 4-5 and 17, and any flake or platelet form including solid or porous as in instant claims 6 or 7, would have been obvious to one having ordinary skill in the art before the effective filing prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success, and/or prima facie obviousness to simply substitute one known element for another to obtain predictable results.
With regards to instant claims 13-15, Klaussner provides a clear teaching that the conductivity or resistance of the coating can be tailored based upon the metal oxide, doping and content of the platelets and globe filler in the coating wherein the particle mass content is above 15% by weight such that the coating is above the percolation threshold, and although Klaussner does not specifically disclose the electrical resistance and nonlinearity of the resistance coating as instantly claimed, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize routine experimentation to determine the optimum metal oxide, doping element and content thereof, as well as particle content to provide the desired resistance and nonlinearity for a particular end use of the invention taught by Klaussner, as evidenced by Song, in view of Pfaff, and given that Klaussner discloses a similar end use as in the claimed invention, a resistance coating having electrical properties within the claimed ranges would have been obvious to one having ordinary skill in the art.
Alternatively, claims 1-10 and 13-17 as well as claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Klaussner, as evidenced by Song (US2007/0158618), in view of Pfaff, and in further view of Lang (WO214/146802, please refer to US2016/0027549 as an English translation of the WO document, for the below cited sections) and/or Siegel (US2007/0199729)
The teachings of Klaussner, as evidenced by Song, in view of Pfaff are discussed in detail above with regards to the limitations of instant claims 1-10 and 13-17 and although Klaussner disclose platelet particles comprising a doped metal oxide wherein the degree of doping can adjust the conductivity of the particles and resulting coating, and Pfaff provides motivation for utilizing unsupported doped metal oxide particles, the teachings of Klaussner in view of Pfaff do not disclose that the electrically conductive “core” particles include a separate shell or coating thereon, more particularly, a silane, waterglass and/or undoped metal oxide coating as in instant claim 12.  However, Lang is directed to a similar resistance coating wherein doped metal oxide particles may be further coated with an electrically insulating layer such as titanium dioxide, an undoped metal oxide, in order to tailor the square resistance properties of the particles within a particular range (Paragraph 0025) thereby reading upon the claimed undoped metal oxide coating of instant claim 12.  It is also well established in the art that inorganic filler particles, particularly metal oxides, can be surface treated with silanes to promote dispersion of the filler particles in a polymer matrix and/or to promote a stronger bond between the filler particles and a polymer matrix as taught by Siegel (Entire document, particularly Abstract, Paragraphs 0013 and 0022) thereby reading upon the claimed silane coating of instant claim 12.
Hence, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to provide a silane coupling and/or undoped metal oxide coating as taught by Siegel and/or Lang, respectively, on the doped metal oxide particles of the invention taught by Klaussner, as evidenced by Song, in view of Pfaff, to improve incorporation of the doped metal oxide particles in the polymer matrix as taught by Siegel and/or to further adjust the conductivity of the particles as taught by Lang, thereby rendering instant claims 1-10 and 12-17 obvious over the teachings of Klaussner, as evidenced by Song, in view of Pfaff, and prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to use a known technique to improve similar devices in the same way.
Response to Arguments
Applicant’s claim amendments and arguments filed 9/25/2020 with regards to the claim objections and rejections under 35 U.S.C. § 112 are persuasive and hence the claim objections and indefiniteness rejections as recited in Paragraphs 2-10 of the prior office action have been withdrawn by the Examiner.  Applicant's arguments filed 9/25/2020 with regards to the obviousness rejections have been fully considered but they are not persuasive and/or moot in view of the new grounds of rejection presented above.  Applicant’s arguments over the teachings of Kempen are moot given that the obviousness rejections based upon Kempen have been withdrawn by the Examiner in light of Applicant’s claim amendments.  However, the Applicant does not appear to specifically address the combined teachings of Klaussner (as evidenced by Song) in view of Pfaff and in further view of Lang or Siegel with regards to the pending claims and thus the Examiner has reapplied the prior art combination with respect to the amended claims as discussed in detail above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        January 22, 2021